 CONTINENTAL CAN COMPANY, INC.409persons thereby discouraging membership in the Union and thereby engaging inunfair labor practices within the meaning of Section 8(a) (3) and(1) of the Act.3.By discriminatorily failing and refusing to promote Vernon Harris to superiorpositions subsequent to his employment on October 3, 1951,Respondent has engagedin unfair labor practices within the meaning of Section 8(a) (3) and(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act[Recommendations omitted from publication.]Appendix AInitialApplicationName1951Wiley Asher ----------- March 31Paul A. Bailey_________ March 29William Banks, Jr------ March 29Marie Berg____________March 29Beryle Broyles__________ June 30Alice Cowan--------- October 26Irene Dunbar____________ April 3SheltonDickey__________ April 4Walter Fleming________ March 30Nora Gann______________ April 2Iva Hamm_____________ April 11Agnes Hammond Holland-March 29Wilma Hoover________August 18InitialApplicationName1951IlaMae Johnson_________ April 6Nola C. Jones___________ April 4Ruth Nelson____________ April 6Edith Berryhill Pickering__May 1George Pickering________ April 2Virgie Philyaw___________ April 9Mary Lou Riley__________ April 5Leona Sawyer__________ March 29Dempsey Shelton______March 30ToneySloan____________ April 2Tom Toliver___________ March 30Lola Wilson___________ March 29CONTINENTAL CAN COMPANY, INC., PLANT No. 40andINTERNATIONALASSOCIATION OF MACHINISTS, LOCAL No. 31, A. F. L., PETITIONER.CONTINENTAL CAN COMPANY, INC., PLANT No. 40andAMALGAMATEDLITHOGRAPHERS OF AMERICA, LOCAL No. 38, C. I. 0., PETITIONER.Cases Nos. 17-RC-1851 and 17-RC-1863.October 19, 195 .Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeMargaret L. Fassig, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.International Association of Machinists, Local Lodge No. 31,A. F. L., herein called the IAM; Amalgamated Lithographers ofAmerica, Local No. 38, C. I. 0., herein called the Amalgamated;United Steelworkers of America, CIO, herein called the Steelwork-ers; and International Union, United Automobile Workers of Amer-ica,AFL, herein called UAW-AFL, are labor organizations claimingto represent certain employees of the Employer.110 NLRB No. 58 410DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and(7) of the Act.4. In Case No.17-RC-1851,the IAM seeks a production and main-tenance unit,including employees in the lithographic department, atthe Employer'sOmaha, Nebraska,plant.The Employer,the Steel-workers,and the UAW-AFL agree with the unit position of theIAM. In CaseNo. 17-RC-1863, theAmalgamated seeks a separatecraft unit of lithographic production employees.The sole issue raisedat the hearing concerns the appropriateness of the separate unitsought by the Amalgamated.There is no collective-bargaining history at the Omaha plant. Itis a new metal container manufacturing plant withinthe Employer'scentral divisionwhich,as of the hearing date, was expected to com-mence operations about September1, 1954.The lithographic workto be performed at the Omaha plant will be substantially the sameas that performed at the Employer's other metal container plants,many of which have separate bargaining units of lithographic em-ployees represented by the Amalgamated.'In the Employer's lithographic department, the employees soughtby the Amalgamated,as clarified in its brief, include only the press-men, pressfeeders,and apprentices.There will also be employed inthis department employees engaged in coating and oven strippingfunctions,not sought by the Amalgamated,who are not skilled andare not considered as part ofthe lithographiccraft.The recordshows that the pressmen,with the assistance of the pressfeeders, willoperate the Employer's lithographic presses. It was testified on be-half of theAmalgamatedthat 4 years of apprenticeship training arerequired for an individual to become a journeyman pressman, andthat the contracts of the Amalgamated covering other metal containerplants of the Employer incorporate such apprenticeship requirements.At thetime of the hearing there were on the payroll of the Omahaplant only four employees,classified as lithographic trainees, en-compassed in the requested unit of the Amalgamated.All four em-ployees were selected by the Employer because of their backgroundand experience in the field of lithographic and graphic arts.Theseemployees will work at the Omaha plant under the close supervisionand guidance of foremen who are journeymen lithographers. Itwas anticipated that when lithographic operations were commencedat Omaha,about September 1, 1954, each of the 4 employees wouldhave had at least 31/2 months of training under journeymen lithog-raphers at the Employer'sMilwaukee plant. In addition,each willrequire approximately 1,500 hours of further apprenticeship before1 See, e.g,Continental Can Company,Inc.,105 NLRB 210 (Portland,Oregon,plant)91 NLRB 500 (St Louis, Missouri, plant) CONTINENTAL-CAN COMPANY, INC.411being fully qualified by the Employer as a lithographic pressman.On the entire record, we find that the Amalgamated has requesteda traditional craft unit such as the Board has frequently found maybe appropriate for collective-bargaining purposes.'The appropri-ateness of such a unit is not precluded by the fact that the unit, aspresently shown, embraces only trainees or apprentices, and does notinclude any journeymen lithographers.'Accordingly, we shall direct that elections be conducted in the fol-lowing voting groups of employees at the Employer's Omaha,Nebraska, plant :(1)All lithographic pressmen, lithographic pressfeeders, and ap-prentices, excluding coaters and oven strippers,4 and all other em-ployees and supervisors as defined in the Act.(2)All production and maintenance employees, including plantclerical employees and cafeteria employees,' but excluding litho-graphic pressmen, lithographic pressfeeders and apprentices, officeclerical employees, guards, watchmen, professional employees, and su-pervisors as defined in the Act.If a majority of the employees in voting group (1) select theUnion seeking to represent them separately, those employees willbe taken to have indicated their desire to constitute a separate bar-gaining unit and the Regional Director conducting the election isinstructed to issue a certification of representatives to that labororganization for the unit. In this eventuality, if a majority of theemployees in voting group (2) select a bargaining representative,the Regional Director is instructed to issue a certification of repre-sentatives to the labor organization thus selected, and the Board, inthe circumstances, finds the employees in voting group (2) to con-stitute an appropriate unit for collective bargaining purposes. If,however, a majority of the employees in voting group (1) do notvote for the Union seeking to represent them in a separate unit, thatgroup will appropriately be included in the production and main-tenance unit and their votes shall be pooled with those in votinggroup (2),s and the Regional Director conducting the election isinstructed to issue a certification of representatives to the labor or-ganization selected by a majority of the employees in the pooled2E.g, The Heekvn Can Company,89 NLRB 717, 97 NLRB 783;Continental CanCompany, Inc,supra;cf.Fey Publication Company,108 NLRB 1031;Diamond PrintingCompany,109NLRB 112.SeeContinental Can Company, Inc.,105 NLRB 210.SeeContinental Can Company,Inc, ibid.SeeMrs Tucker'sProducts,106 NLRB 533(plant clericals) ;andNebel KnittingCompany,106 NLRB 114 (cafeteria employees).9 If the votes are pooled, they are to be tallied in the following manner : The votes forthe Union seeking the separate unit shall be counted asvalidvotes,but neither for noragainst any union seeking the more comprehensive unit; all other votes are to be accordedtheir face value whether for representation by a union seeking the comprehensive unitor for no union.American Potash & Chemical Corvoration.107 NLRB 1418. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDgroup, which the Board, in such circumstances, finds to be a singleunit appropriate for purposes of collective bargaining.5.The Steelworkers moved to dismiss the petitions on the groundthat they were premature because of a contemplated expansion of theemployee complement at the Omaha plant. There were 86 unit em-ployees on the Employer's payroll for the week ending July 25, 1954.The Employer ultimately intends to employ between 350 and 400 em-ployees.It was expected that the plant would commence operationsabout September 1, 1954, as already noted, and that by November 1,1954, the Employer would have employed 50 percent or more of itsanticipated employee complement in substantially all classifications.With respect to the lithographic unit, the Employer ultimately ex-pects to employ 4 pressmen and 4 pressfeeders.Also to be employedin the lithographic department are 4 oven strippers and 2 coaters, notincluded in the unit.We shall provide for an election to be held by December 1, 1954, oron such earlier date, to be selected by the Regional Director, as it shallappear that a substantial and representative number of employees isthen employed in each of the voting groups. (Eligibility shall be de-termined by the payroll period immediately preceding the issuance ofa notice of elections.)We believe that the working force which willbe employed when the elections directed herein are held will be a sub-stantial and representative segment of the employees to be employedin the voting groups for a reasonable time in the future.Accordingly,the Steelworkers' motion to dismiss is hereby denied.'[Text of Direction of Elections omitted from publication.]7 See, e. g.,A. M. & F. Products,106 NLRB 1074.STANDARD COIL PRODUCTS CO., INC.'andINTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, AFL.Case No. 1-CA-1553. October 20,1954Decision and OrderOn June 8, 1954, Trial Examiner Earl S. Bellman issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in the unfair labor prac-tices alleged in the complaint, and recommending that it cease and de-sist therefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theRespondent filed exceptions and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.The1The name of the Employerappears asset forthin the answer,exceptions, and brief.110 NLRB No. 61.